Dear Ms. Johnson:
You have requested an opinion of the Attorney General, in your capacity as Secretary-Treasurer for the East Carroll Parish Police Jury (Parish) regarding Prison District No. 1 of the Sixth Judicial District (District). You specifically ask whether the Parish, and/or District are legally authorized to enter into an agreement with a private entity to manage the District. The District constitutes a multi-parish prison domiciled in, and operated by, the Parish.
In answer to your question, we direct your attention to R.S. 15:801 et seq., which comprise the statutes relating to the creation and operation of multi-parish prisons. Sections 803 and 805 provide for the organization and powers of the District and its Board of Governors. A review of these provisions reveals no statutory authority for the District and/or the Parish to enter into the agreement contemplated in your request.
R.S. 39:1800.1, et seq., constitute the statutory provisions relating to the Louisiana Corrections Private Management Act (Act). The Act authorizes the State and local governmental subdivisions to enter into contracts with qualified prison contractors for the financing, acquiring, designing, leasing, constructing and/or operating of prison facilities. Section 1800.3(9) defines "Prison" or "facility" or "prison facility" to mean "any institution to be opened after June 28, 1989 and which is not operational as of May 22, 1989". It is our understanding from talking with a representative of the District Attorney's Office that the District was established back in the 1930s. Thus, the provisions of the Act would not be available to the District.
Accordingly, it is the opinion of this office that there is no legal authority for the District or the Parish to enter into a contract with a private entity for the management and/or lease of the District's facilities.
Trusting this adequately responds to your inquiry, I am
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: ROBERT E. HARROUN, III
Assistant Attorney General
RPI/REH, III/sfj